Citation Nr: 1001120	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected allergic rhinitis 
or on a direct basis. 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Army from July 
1974 to July 1977, and the U.S. Navy from November 1980 to 
May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 
2006, the Veteran withdrew his request for a hearing before 
the Board.  In June 2008, the Board remanded the claim for 
further development.

As addressed more fully below, the Board has rephrased the 
issues on the title page to better reflect the Veteran's 
contentions on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In February 2009, the Court issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which redefined the concept 
of what issues are encompassed in a service connection 
"claim" filed by a claimant.  In Clemons, the Court held 
that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount 
to construing its breadth."  The Court also cited the 
holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a 
lay person's pleadings with attention focused upon the 
symptoms the claimant is attempting to service connect.

The Board further notes that a service connection claim 
involves all possible theories of entitlement.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has perfected an appeal on claims of service 
connection for PTSD and hypertension.  With respect to the 
PTSD claim, the Veteran has also alleged the onset of 
psychiatric symptoms during his second period of active 
service.  Thus, the Board has rephrased the issue to include 
service connection consideration for all of the Veteran's 
psychiatric symptoms however diagnosed.  

With respect to the hypertension claim, the Veteran has 
primarily argued that the etiology of this disability stems 
from his prescribed medications to treat a service-connected 
disability.  However, the Veteran has also argued the 
manifestation of hypertension during his second period of 
active service.  Thus, the Board will consider this claim 
under direct and secondary service connection theories.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.

The Board remanded this case in June 2008, in part, to obtain 
records from the Veteran's known hospitalization at the 
Dallas VAMC in January 1978, possibly for schizophrenia.  See 
VA Form 10-7131 dated January 1978.  Notably, it is unlikely 
that such an old record would be maintained in an electronic 
database.  Pursuant to the Board's remand directives, the RO 
obtained electronic treatment records from the Dallas VAMC 
since February 2007.  

There is no indication that the RO requested a search of 
hardcopy records for the 1978 hospitalization, and no 
response was received indicating that such records could not 
be found.  

The Board has no option but to remand this case in order to 
obtain the January 1978 Dallas VAMC records, particularly 
given that such records could potentially substantiate both 
of these claims pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The Board also remanded this case to obtain medical opinion 
as to the likely onset and etiology of the Veteran's 
hypertension.  By examination report dated November 2008, and 
addendum dated May 2009, the examiner did not address the 
question regarding the potential onset of hypertension in 
service, which included a request to discuss the significance 
the Veteran's blood pressure reading of 146/96 on his May 
1982 discharge examination.  

The examiner also provided an ambiguous opinion regarding the 
causal relationship between the Veteran's hypertension and 
prescription of Actifed for a service-connected disability.  
The Board, therefore, must return this examination report as 
being inadequate for rating purposes.  38 C.F.R. § 4.2.  See 
generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA 
examination which does not contain an express finding 
regarding a disability for which an examination was requested 
is not sufficient to satisfy the duty to assist).

In light of the expanded claim on appeal pursuant to the 
Clemons decision, the Board further finds that medical 
opinion is necessary to decide the claim of service 
connection for an acquired psychiatric disorder.  As noted 
above, the Veteran may have been diagnosed and treated for 
schizophrenia within one year of his discharge from his first 
period of active service.  Additionally, the Veteran was 
evaluated for functional complaints during his second period 
of active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records related 
to the Veteran's known hospitalization at the 
Dallas VAMC in January 1978, and all current 
clinical records of treatment at the Dallas VAMC 
since September 2008.  The RO should specifically 
request a hardcopy search for the January 1978 
Dallas VAMC hospitalization records.  If the RO 
does not obtain these records, they should 
note/cite the efforts made to locate the records.

2.  Forward the Veteran's claims folder to an 
appropriate medical doctor for opinion as to the 
probable onset and etiology of his hypertension.  
Following review of the claims folder, the examiner 
should provide an opinion as to whether it is at 
least as likely as not (probability of 50% or 
greater) that the Veteran's hypertension first 
manifested during the periods of active service 
from July 1974 to July 1977 or November 1980 to May 
1982; that hypertension is related to a period of 
active service; or, alternatively, whether it is at 
least as likely as not that the Veteran's 
hypertension is caused or aggravated by medications 
taken for service-connected allergic rhinitis.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include a complete explanation 
with his or her opinion based on information 
obtained from review of the record, to include an 
explanation of the significance of the blood 
pressure reading of 146/96 on the Veteran's May 
1982 discharge examination, his history of taking 
Actifed and Sudafed during both periods of active 
service, and a June 14, 2004 VA clinical record 
reflecting that the Veteran's Sudafed/triprolidine 
was discontinued secondary to his hypertension.

3.  The Veteran should also be afforded psychiatric 
examination for the purpose of determining the 
nature and etiology of his current psychiatric 
disorder(s).  The examiner should review the 
contents of the entire claims files, and obtain 
relevant history from the Veteran.  Following the 
examination, the examiner should express opinion on 
the following questions: 

	a) what is the diagnosis, or diagnoses, of any 
current psychiatric disorder(s) (if any);  

	b) whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder first manifested during the Veteran's 
periods of active service from July 1974 to 
July 1977 or November 1980 to May 1982, 
whether a psychosis became manifest within one 
year from discharge from a period of active 
service and/or whether any currently diagnosed 
psychiatric disorder is causally related to 
events during a period of active service.

The examiner's opinion must address all psychiatric 
diagnoses of record, to include whether the Veteran 
manifests schizophrenia.  The examiner's attention 
is directed toward the available STRs reflecting 
evaluations for functional complaints during 
service and the reported hospitalization for 
schizophrenia at the Dallas VAMC in January 1978.

4.  Then, readjudicate the Veteran's claims on 
appeal.  If any claim remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

